Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative ByungWoong Park on 5/18/22. Corresponding support for amended feature are for example found in paragraphs 65-78 of published specification.
Current amendment is based on latest set of claims filed 3/25/22, independent claims 1, 16, 17, and 18 are amended as of the following, all other claims are unchanged:

(Currently Amended) 1. An image processing system for converting a color space represented by color components of image data, comprising: 
a color space converter configured to correct the color components of the image data by converting the color space 
such that influence of chromatic adaptation caused by ambient light is maintained for particular color components belonging to a portion of a color gamut of the image data, wherein a perceived color gamut is widened relative to the color gamut in the portion due to the influence when a user perceives color in the color gamut under the ambient light, and 
such that the influence is canceled for particular color components belonging to another portion of the color gamut, wherein the perceived color gamut is narrowed relative to the color gamut in the another portion due to the influence when the user perceives color in the color gamut under the ambient light; 
wherein a second color space is determined based on the ambient light and the color space, such that the influence of chromatic adaptation caused by ambient light to the color space is canceled in the second color space, and wherein the color space is converted by setting one vertex of the converted color space based on one vertex of the second color space, and setting two other vertices of the converted color space based on two vertices of the color space,
and a display unit configured to display, as an output image, the image data using the corrected color components.

(Currently Amended) 16. An image processing device for converting a color space represented by color components of image data, the image processing device comprising a color space converter configured to correct the color components of the image data by converting the color space 
such that influence of chromatic adaptation caused by ambient light is maintained for particular color components belonging to a portion of a color gamut of the image data, wherein a perceived color gamut is widened relative to the color gamut in the portion due to the influence when a user perceives color in the color gamut under the ambient light and 
such that the influence is canceled for particular color components belonging to another portion of the color gamut, wherein the perceived color gamut is narrowed relative to the color gamut in the another portion due to the influence when the user perceives color in the color gamut under the ambient light[[.]],
wherein a second color space is determined based on the ambient light and the color space, such that the influence of chromatic adaptation caused by ambient light to the color space is canceled in the second color space, and wherein the color space is converted by setting one vertex of the converted color space based on one vertex of the second color space, and setting two other vertices of the converted color space based on two vertices of the color space.

(Currently Amended) 17. An image processing method for converting a color space represented by color components of image data, the image processing method comprising a color space conversion step of correcting the color components of the image data by converting the color space 
such that influence of chromatic adaptation caused by ambient light is maintained for particular color components belonging to a portion of a color gamut of the image data, wherein a perceived color gamut is widened relative to the color gamut in the portion due to the influence when a user perceives color in the color gamut under the ambient light, and 
such that the influence is canceled for particular color components belonging to another portion of the color gamut, wherein the perceived color gamut is narrowed relative to the color gamut in the another portion due to the influence when the user perceives color in the color gamut under the ambient light[[.]],
wherein a second color space is determined based on the ambient light and the color space, such that the influence of chromatic adaptation caused by ambient light to the color space is canceled in the second color space, and wherein the color space is converted by setting one vertex of the converted color space based on one vertex of the second color space, and setting two other vertices of the converted color space based on two vertices of the color space.

(Currently Amended) 18. A non-transitory computer-readable storage medium storing a computer program for causing a computer to perform an image processing method for converting a color space represented by color components of image data, the image processing method comprising a color space conversion step of correcting the color components of the image data by converting the color space 
such that-influence of chromatic adaptation caused by ambient light is maintained for particular color components belonging to a portion of a color gamut of the image data, wherein a perceived color gamut is widened relative to the color gamut in the portion due to the influence when a user perceives color in the color gamut under the ambient light and 
such that the influence is canceled for particular color components belonging to another portion of the color gamut, wherein the perceived color gamut is narrowed relative to the color gamut in the another portion due to the influence when the user perceives color in the color gamut under the ambient light[[.]],
wherein a second color space is determined based on the ambient light and the color space, such that the influence of chromatic adaptation caused by ambient light to the color space is canceled in the second color space, and wherein the color space is converted by setting one vertex of the converted color space based on one vertex of the second color space, and setting two other vertices of the converted color space based on two vertices of the color space.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The inventive concept of pending application is related to an image processing system for converting a color space represented by color components of image data for display of image under influence of ambient light, such that influence of chromatic adaptation caused by ambient light to certain components of color is maintained while influence of chromatic adaptation caused by ambient light to other components of color is cancelled, resulting in a displayed color space wherein user perceived color visibility is improved (see technical problem and solution to problem in paragraphs 5-25 of published specification).
Regarding independent claims 1, 16, 17, and 18, cited prior art Drzaic (US 20140063039) discloses the general concept of a color space converter wherein chromaticity of ambient light is detected (paragraph 41, color controller receives ambient light measurement), and influence of chromatic adaptation caused by ambient light is calculated and color space adjusted to cancel influence of ambient light on displayed color space (paragraph 26, color controller 28 adjust color space to compensate for the ambient light reflected off the display). However, none of cited prior arts alone or in combination discloses a whole the particular color space conversion process of: wherein a second color space is determined based on the ambient light and the color space, such that the influence of chromatic adaptation caused by ambient light to the color space is canceled in the second color space, and wherein the color space is converted by setting one vertex of the converted color space based on one vertex of the second color space, and setting two other vertices of the converted color space based on two vertices of the color space (see example embodiment, paragraphs 65-78 of pending application).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEIJIE SHEN/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694